64 N.Y.2d 745 (1984)
Donald Snow, Respondent,
v.
State of New York, Appellant. (Claim No. 60758.)
Court of Appeals of the State of New York.
Argued November 14, 1984.
Decided December 27, 1984.
Robert Abrams, Attorney-General (Michael S. Buskus and Peter H. Schiff of counsel), for appellant.
Robert L. Ellis, John B. Clarke and Roger Bohrer for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the opinion by Justice Moses M. Weinstein at the Appellate Division (98 AD2d 442).